Citation Nr: 1015048	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision in which the RO, inter alia, 
denied a TDIU.  In September 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in January 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2007.

In June 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is of record.

In June 2008, the undersigned denied a motion to advance this 
case on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2) (West 2002 & Supp. 2009) and 38 C.F.R. § 20.900(c) 
(2009).

In September 2008, the Board remanded the claim for a TDIU to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development and adjudication.  
After accomplishing further action, the AMC continued the 
denial of the claim (as reflected in a January 2010 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.

The Board notes that, In February 2010, the Veteran submitted 
additional evidence, without a waiver of initial RO 
consideration of the evidence.  The evidence includes a 
notice of award from the Social Security Administration 
(SSA).  The Board notes that the Veteran did not provide a 
signed waiver of initial RO consideration of the evidence, 
and that his SSA records have not been obtained.  However, 
given the favorable disposition of the claim on appeal, the 
appellant clearly is not prejudiced by the Board proceeding 
to decide this claim without first remanding the claim to the 
RO for development and adjudication in light of the 
additional evidence received.  See 38 C.F.R. § 20.1304(c) 
(2009); see generally Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In March 2010, the undersigned denied the Veteran's request 
for a second Board hearing.  See 38 C.F.R. § 20.700(a) 
(2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been granted service connection for sleep 
apnea, status post uvulopharyngoplasty (rated as 50 percent 
disabling), attention deficit hyperactivity disorder (ADHD), 
depression, and dysthymia (rated as 30 percent disabling), 
and allergies (rated as 0 percent disabling); the combined 
rating for all of these service-connected disabilities is 70 
percent.

3.  Competent, probative evidence tends to support a finding 
that the Veteran's service-connected disabilities prevent him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for a TDIU, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been 
accomplished.  

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

In this case, the Veteran meets the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a schedular TDIU, as service connection 
is in effect for sleep apnea, status post uvulopharyngoplasty 
(rated as 50 percent disabling), attention deficit 
hyperactivity disorder, depression, and dysthymia (rated as 
30 percent disabling), and allergies (rated as 0 percent 
disabling); the combined rating for all of these service-
connected disabilities is 70 percent.  Hence, as the 
Veteran's sleep apnea is ratable at 40 percent or more (i.e. 
50 percent), and as his combined disability rating is 70 
percent, he clearly meets the minimum percentage requirements 
under 38 C.F.R. § 4.16(a) based on his combined service-
connected disabilities.  However, the remaining question is 
whether the Veteran's service-connected disability, in fact, 
renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a Veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, and 
affording the Veteran the benefit of the doubt, the Board 
finds that a TDIU is warranted.

Private and VA medical records reflect that the Veteran has 
been treated for numerous medical problems, to include ADHD, 
severe sleep apnea, allergies depression, anxiety, a mood 
disorder, and a personality disorder.

On his January 2006 VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), the 
Veteran indicated that his only employment in the last five 
years was as a student research assistant with the Ohio State 
University Library from June 1999 to June 2005.  A letter 
from his employer in June 2005, however, indicated that the 
unique environment of student employment allowed for 
flexibilities that would not be tolerated in a "normal 
employment situation."  It was her opinion that the Veteran 
would not be able to maintain normal employment due to his 
inability to focus on the job, spotty attendance, and lack of 
attention span.  If he were to seek employment as a regular 
employee, she would not recommend him for hire, given his 
present condition.

In a May 2005 letter, the assistant director of clinical 
service at Ohio State University noted that the Veteran had 
been a patient at the Student Health Services since March 
1999, with the diagnosis of sleep apnea requiring assisted 
breathing at night.  He had secondary diagnoses of anxiety, 
significant depression unresponsive to medical therapy, 
allergies, and severe ADHD.  The combination of diagnoses 
made the successful treatment of each diagnosis more 
difficult.  The physician opined that the Veteran's sleep 
apnea significantly affected his employability.  He was not 
capable of full-time employment to support his own living 
expenses due to daytime drowsiness, as well as an inability 
to maintain concentration and keep to a consistent schedule.  
As these diagnoses were considered to persist in the future, 
even with treatment, the physician opined that he would 
remain unemployable for the foreseeable future.  The 
physician recommended vocational rehabilitation.

In a September 2005 letter, a vocational rehabilitation 
supervisor with Ohio's Bureau of Vocational Rehabilitation 
Services, noted that the Veteran sought vocational assistance 
in August 2003.  During the period from August 2003 to 
present, the Bureau attempted to provide training and 
placement services to the Veteran.  Despite his high 
intelligent quotient, the Veteran continued to exhibit 
symptoms of his diagnoses of ADHD, dysthymic disorder, a 
reading disorder, dependent personality disorder, depression, 
anxiety, psychosocial stressors, sleep apnea, and allergies.  
The Veteran was unable to follow schedules, make appropriate 
decisions, and maintain full-time employment for extended 
periods of time despite the multiple supports put in place by 
the Bureau.  He was able to exhibit some success within the 
training and work environment only when provided intensive 
support services.  When the supports were removed, however, 
the Veteran was unable to maintain and focus on completion of 
projects, and his attendance at the work site was 
incongruent.  This behavior was found to be associated with 
the Veteran's multiple conditions which were considered 
barriers to success in the employment environment.

In April 2006, the Veteran's treating VA physician opined in 
a letter that the Veteran's severe obstructive sleep apnea, 
environmental allergies, and depression were all inter-
related and exacerbated one another.  His sleep apnea and 
resultant fatigue aggravated his depression and his ability 
to focus, which made it very difficult for the Veteran to be 
gainfully employed.  Unless these conditions were corrected 
(and to date they were unsuccessful in treatment), the 
Veteran was to be considered totally disabled.

In July 2006 and January 2007, the Veteran's treating VA 
physician submitted letters on the Veteran's behalf, 
indicating that the Veteran was unemployable due to his sleep 
apnea, depression, and allergies.  The interaction of his 
multiple disabilities caused a greater degree of disability 
than they did individually.  The Veteran had great difficulty 
with his organizational skills, and as a result, had 
difficulty completing paperwork correctly and on time, which 
further increased his difficulty in finding employment.  She 
opined that unless his conditions were better treated, he was 
currently unemployable.

In November 2006, the Veteran presented for a VA 
psychotherapy appointment.  The psychologist noted that she 
had, on many occasions, shared with the Veteran that it was 
her opinion that he suffered from developmental frontal 
network dysfunction associated with his diagnosis of ADHD.  
It was her clinical opinion that he was unemployable 
secondary to this diagnosis.

In March 2007, the Veteran reported to a neuropsychologist 
that his attention problems significantly impacted his 
scholastic performance when he was attending university.  He 
was prone to distraction and had problems with sustained 
attention.  He also described organization difficulties and 
problems with starting tasks.

On examination, the Veteran did not exhibit any overt 
symptoms of anxiety or formal thought disorder.  His 
conversational speech was grossly intact with no overt signs 
of an expressive or receptive language problem.  His thinking 
was linear and goal directed.  Strong characterlogical 
features were evident, including a high sense of entitlement, 
rationalization of his actions with poor insight into the 
role he plays in his problems, issues relating to others not 
meeting his needs, problems with authority, dependency 
issues, and narcissistic tendencies.  He did not exhibit 
overt signs of psychomotor agitation.  He exhibited excellent 
sustained focus during the assessment and his attention did 
not appear to waiver by noise outside the room.  While 
testing took place in a room that was relatively free from 
distraction, his descriptions of attention and concentration 
problems and the high level of ADHD symptoms that the Veteran 
endorsed were not consistent with clinical observations.  He 
appeared to fully apply himself on all cognitive tasks.

The results of the Veteran's testing revealed that the 
Veteran's intellect was in the very superior range.  There 
was some variability in his performance on different domains 
of intellect with significant strengths noted in working 
memory, perceptual organization, and verbal comprehension.  A 
relative area of weakness was seen in visual processing, 
through he still functioned in the high average range.  
Neurocognitive strengths were evidenced on verbal and visual 
memory tasks.  However, variability was noted in complex 
attention and executive functions.  While there were signs of 
over-reporting of psychological problems on personality and 
attentional functioning assessment, the Veteran's response 
profile was consistent with an individual with long-standing 
interpersonal difficulties, which significantly interfere 
with his functioning in multiple domains.  The Veteran also 
endorsed marked symptoms of ADHD, and it appeared that over-
reporting of symptoms was a factor, as the generalized scores 
on individual and total scales was in the 99th percentile.

The March 2007 examiner noted that, while the Veteran 
exhibited exaggerated endorsement of symptoms, there was 
sufficient evidence to suggest that he met the criteria for 
ADHD, inattentive subtype.  Relative problems were also noted 
in executive functions, which appeared to be related to ADHD.  
While attention and affective problems appeared to be present 
and had an effect on his general functioning, personality 
characteristics/features were far more important with respect 
to the problems he had in relationships and his scholastic 
and vocational history.  Personality issues were very 
pronounced and were considered to most likely significantly 
interfere with the Veteran's ability to sustain and maintain 
employment.

The examiner also noted that there as a marked discrepancy 
between the Veteran's cognitive functioning and his 
scholastic and vocational achievements.  While attention and 
affective problems were thought to play a role in hindering 
these achievements, personality features appeared more 
prominent.  The Veteran appeared primarily focused on 
obtaining disability rather than working on change.  Rather, 
he expected others to change and accommodate his needs in a 
non-reciprocal manner.  The Veteran was diagnosed with ADHD, 
inattentive subtype, a mood disorder with features of 
depression, anxiety, and obsessive tendencies, and a 
personality disorder with narcissistic, antisocial, and 
dependent characteristics.  His mood disorder, with 
depression, anxiety, and obsessive tendencies was noted to be 
strongly tied to his personality disorder.

The Board finds that, collectively, the competent evidence of 
record tends to support the Veteran's claim for a TDIU.  The 
Board acknowledges that the March 2007 VA neuropsychologist 
opined that while attention and affective problems were 
thought to play a role in his vocational impairment, 
(nonservice-connected) personality features appeared more 
prominent.  However, the neuropsychologist also found that 
the Veteran's mood disorder, with depression, anxiety, and 
obsessive tendencies, was strongly tied to his personality 
disorder.  As discussed above, service connection had been 
established for a mood disorder, depression, and anxiety.  
The Board points out that, where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the Veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

Considering Mittleider, as well as the other numerous 
opinions of record indicating that the Veteran's service-
connected disorders have adversely impacted his 
employability, the Board finds that the competent, probative 
evidence of record appears  that the Veteran's service-
connected disabilities preclude substantially gainful 
employment.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107;  Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's entitlement to a TDIU is established.




ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


